Appeals from decisions of the Workmen’s Compensation Board, filed October 30, 1975 and January 19, 1977. The board found "based upon the credible evidence that claimant does not have a causally related total disability.” Since the decision of the board in this case, the court has decided legal issues pertaining to the present factual situation (see Matter of McDonald v Atlas Steel Casting Co., 55 AD2d 758; Matter of House v International Talc Co., 51 *984AD2d 832, mot for lv to app den 39 NY2d 708). In the posture of the present decision of the board we feel the matter should be remitted for further consideration to determine if the above cases have application to the present facts. Decisions reversed, without costs, and matter remitted to the Workmen’s Compensation Board for further proceedings not inconsistent herewith. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.